        Case 2:20-cv-00456-CFK Document 38 Filed 09/16/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DELAWARE VALLEY AESTHETICS,                :
PLLC, et al                                :               CIVIL ACTION
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOHN DOE 1, et al                          :               NO.: 20-cv-00456
                                           :
                                       ORDER

             AND NOW, this 16TH         day of SEPTEMBER 2021, in accordance with

the court’s procedure for assignment of a United States Magistrate Judge to certain

District Court Judges on a rotating basis, it is hereby,

             ORDERED the United States Magistrate Judge assigned to the above

captioned case is the Honorable David R. Strawbridge.


                                               FOR THE COURT:


                                               JUAN R. SÁNCHEZ
                                               Chief Judge


                                               ATTEST:


                                               ________________________
                                               KATE BARKMAN
                                               Clerk of Court
